Citation Nr: 1824669	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-42 742		DATE
		

THE ISSUE

Entitlement to service connection for tongue cancer, to include as due to herbicide exposure.


ORDER

Service connection for tongue cancer is granted.


FINDING OF FACT

The Veteran has a current diagnosis of tongue cancer, which is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for tongue cancer have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from March 1966 to April 1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for the claimed disability.

In July 2015, the Veteran testified at a videoconference hearing before the undersigned, and a transcript of that hearing is of record.

Service connection for tongue cancer

The Veteran contends that he was exposed to Agent Orange during service in Vietnam, which caused his tongue cancer.  He asserts that the tongue is considered part of the structure of the larynx and trachea and is within the anatomical boundaries of the digestive and respiratory systems.  As such, it is exposed to inhalation carcinogens in the same way the larynx and lower respiratory tract are.  See the May 2012 statement, July 2015 Board hearing transcript.

The medical evidence shows that in 2010, the Veteran was diagnosed with tongue cancer and underwent a right composite partial glossectomy, tracheostomy, left radial forearm free flap, and left split thickness skin graft procedure.  He had chemoradiation and PEG placement.  See the private treatment records from Dr. K.R. received in December 2010.  Thus, the current disability requirement for service connection for tongue cancer is satisfied.  

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases, will be presumptively service connected even if there is no record of the disease in service.  38 U.S.C. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).  Here, the Veteran had service in Vietnam, but tongue cancer is not among the diseases eligible for presumptive service connection.  As such, presumptive service connection for tongue cancer is not warranted.

However, for disabilities not presumed by regulation to be due Agent Orange exposure, the Veteran may still establish service connection by showing that any such disability is, in fact, directly and causally linked to Agent Orange exposure, or any other incident or injury in service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In this case, the Veteran has submitted letters from two private physicians in support of his claim.

In March 2011, Dr. G.W., an otorhinolaryngology/head and neck surgeon and director of the head and neck surgery division at a university hospital, indicated that the Veteran was his patient for a tongue squamous cell cancer.  Dr. G.W. noted that the Veteran was a non-smoker and non-alcoholic.  He indicated that the largest study comparing veterans exposed to Agent Orange to veterans with no exposure revealed an increased risk to all cancer sites consistent with multi-site carcinogenic effective especially in the digestive and respiratory areas.  The tongue is within the anatomical boundaries of the digestive and respiratory system, and due to its anatomical locations, the tongue is in contact with inhaled carcinogens in the same way the larynx and lower respiratory tract are.  Furthermore, the tongue and larynx are covered by identical squamous mucosa, and both develop squamous cell carcinoma as the most common cancer.  Dr. G.W. opined "with a high degree of medical certainty" that the Veteran's tongue cancer was related to his Agent Orange exposure.  

In October 2014, Dr. A.L., an assistant professor in the department of radiation oncology at the same university, reiterated the same assertions as Dr. G.W., including an opinion that "with a high degree of medical certainty" the Veteran's tongue cancer was related to Agent Orange exposure.

The Veteran testified in the July 2015 Board hearing that Dr. G.W. was his surgeon and Dr. A.L. was his radiologist for his tongue cancer.  He stated that he had never smoked, chewed tobacco, or been exposed to any chemicals except Agent Orange.  

The Board finds the private physicians' opinions to be competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The opinions were rendered based on personal treatment and examination of the Veteran, subject matter expertise, and citations to peer-reviewed medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  In addition, there is no competent medical opinion of record to the contrary. 

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tongue cancer was caused by exposure to herbicides, including Agent Orange, and the claim of entitlement to service connection for tongue cancer is granted.  38 U.S.C. §§ 1110, 5107 (2012); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Veterans of Foreign Wars of the United States


Department of Veterans Affairs


